Title: To John Adams from James Sullivan, 22 September 1776
From: Sullivan, James
To: Adams, John


     
      Dear Sir
      Hartford 22d Sepr. 1776
     
     Since I received your favour of the 27th of May on the Subject of Representation I have heard of a Letter being in the post office in Boston for me which I flattered myself was from you in reply to my answer to yrs above mentioned but some body has taken that with one other out of the office and embezzled them.
     In my answer to yours of the 27th of May I let you know that I was convinced, that as the qualification of Voters was the first Step from a State of Nature to civil Government it would probably be of dangerous tendency to attempt an Alteration but there is a large Committee out on the Subject and I have no doubt but they will alter the qualification of Voters.
     You have doubtless had the intelligence of our sending one 5th part of our Militia under the command of General Lincoln to reinforce General Washington. I wish they may not be too late. We have been a long Time lulled with the Story of a Conferrence but are now awakened by the loss of New York which we apprehend is a Most Alarming Stroke. It is said that the Enemy may send their largest Ships up N River near Sixty Miles—that General Washington has nothing to build Barracks with—and many reports of that kind—and what is worse than all—that our Army retired from N York in the greatest confusion some throwing away their Arms &c. Surely Sir if this is the State of their Minds we have but Little to hope and our Enemies but Little to fear.
     The Capture of General Sullivan is the Most disagreeable circumstance I have met with in my whole Life. I am extreemly anxious about him, had he died in Battle then I should have done with him but the Idea of his Captivation has ever been dis­agreeable to me. And since I have been here it is reported that though he has been to the Congress with proposals of exchange he is not in any probable way to be released, this Suggest to me something unfavourable to his Character and has affected my nerves so that I am Scarcely capable of writing. Pray rob the World of one moment and write me plainly on this matter and either by confirming or dispelling my fears give me a moments rest.
     The Superior Court Sat at Braintree on the 2d Teusday of Sepr. and had the honour of dining with your Lady. At this Court the privateer Company of Philadelphia Moore Mercer and others had a prize Tried. The opinion of the Court was for discharging a part of her but the jury did not agree and the Cause is continued. I understand that the Captors are Much disatisfied with the Court. It seems she was taken on the 12th May brot in the 16th of June and Libelled the 22d part British part West India and part Spanish property. The Spanish property was in money. The Captors urged that on the Day of Lexington Battle there was a War begun between Britain and America that each Individual in Either State had a Right from that Time to Seize the property of any Individual of or Subject to the other State whereby the property of the West Indians became Liable to Seizure by Americans—that the Resolve of the 24th of July for extending that of the 24th of April to Seizure of West Indian property had a Retrospect and that it Justified the taking this Ship on the 12th of May. The Court was not of that opinion. Why the Captors did not withdraw their Libel and make a new Seizure and declare de novo on that I Cannot tell but that might have healed the difficulty at once. I trouble you with this that the Congress or Pensilvanians may not Suppose that Massachusetts is unwilling to Condemn prizes but I should wish the world to know that we will not pervert Justice on any account. I am Dr Sir with the greatest Esteem & Respect Your Most obedient Humble Servan
     
      Ja Sullivan
     
     
      PS Should write a line please to direct for me at Watertown.
     
    